— Order, Supreme Court, Bronx County (Edward M. Davidowitz, J.) entered on or about December 1, 1989, which denied relator’s motion to suppress evidence and ruled that such evidence was admissible at relator’s parole revocation hearing, affirmed.
The police officers in this case received a tip from an identified informant, whose information had previously proved to be reliable, that petitioner, who was walking down the street with two other men, was a "stickup kid” who "always carries [a gun] and * * * rips off drug dealers.” The informant specifically stated that he himself had seen the gun. As petitioner neared, he looked in the direction of the officers and walked quickly away. The officers followed in their car, and when they drew alongside petitioner, they exited their car, with guns drawn, informed petitioner that they were police officers, and ordered him to stop.
We find that under these circumstances, while the officers did not possess probable cause to arrest, they were in possession of sufficient information to provide them with reasonable suspicion that petitioner had committed or was committing a crime, thereby authorizing the forcible stop (CPL 140.50 [1]). Moreover, they were clearly justified by the statement that petitioner always carried a gun to believe that their safety would be in jeopardy were they to approach petitioner and identify themselves as police officers. They were therefore warranted in drawing their own weapons before they approached (CPL 140.50 [3]). Since, during the pursuit that followed, petitioner actually displayed the weapon, at that point the officers had probable cause to arrest him and to seize *439the weapon. Concur—Milonas, Ellerin, Wallach and Kassal, JJ.